Citation Nr: 0022318	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  95-28 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for postoperative medial meniscectomy; left 
lateral subluxation of the left patella; and grade IV 
chondromalacia.

2.  Entitlement to an initial evaluation in excess of 
20 percent for degenerative changes of the left patella with 
limitation of motion.

3.  Entitlement to an initial evaluation in excess of 
10 percent for postoperative proximal alignment of the right 
patella with medial reef and lateral release.

4.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative changes of the right knee with 
limitation of motion.









5.  Entitlement to an initial evaluation in excess of 
10 percent for status post fracture of the right medial 
malleolus.

6.  Entitlement to an initial evaluation in excess of 
10 percent for status post fracture of the fifth metatarsal 
of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 30, 1973 to 
October 31, 1993.

The current appeal arose from a June 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The RO, in pertinent part, granted service connection for 
postoperative medial meniscectomy with degenerative changes 
of the left knee with assignment of a 10 percent evaluation; 
post-operative proximal alignment of the right patella with 
medial reel and lateral release with degenerative changes 
with assignment of a 10 percent evaluation; postoperative 
fracture of the right ankle with assignment of a 
noncompensable evaluation; and residuals of a fracture of the 
right fifth metatarsal with assignment of a noncompensable 
evaluation.  The effective date assigned for each service-
connected disability was November 1, 1993.

In September 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.  

In April 1998, the RO granted a 40 percent evaluation for 
post-operative medial meniscectomy with degenerative changes 
of the left knee, effective November 1, 1993.  A temporary 
total convalescence evaluation was assigned from February 11, 
1997 to March 31, 1997, with reinstatement of the granted 40 
percent evaluation effective April 1, 1997 for the left knee 
disability.  The RO also granted a 10 percent evaluation for 
the postoperative fracture of the right medial malleolus, 
effective November 1, 1993, and a 10 percent evaluation for 
status post fracture of the right fifth metatarsal, effective 
November 1, 1993.  The RO continued the 10 percent evaluation 
for postoperative proximal alignment of the right patella 
with medial reef and lateral release and degenerative 
changes.

In February 1999 the Board remanded the case to the RO for 
further development and adjudicative actions.

In June 1999, the RO granted separate evaluations for both 
the appellant's right and left knees, distinguishing between 
the recurrent subluxation and the appellant's limitation of 
motion and degenerative changes.  A 30 percent evaluation was 
granted for the postoperative medial meniscectomy; left 
lateral subluxation of the left patella; and grade IV 
chondromalacia, effective November 1, 1993.  

A 20 percent evaluation was granted for degenerative changes 
of the left patella with limitation of motion, effective 
November 1, 1993.  A 10 percent evaluation was continued for 
postoperative proximal alignment of the right patella with 
medial reef and lateral release.  A separate 10 percent 
evaluation was granted for degenerative changes of the right 
knee with limitation of motion, effective November 1, 1993.  
The 10 percent evaluations for status post fracture of the 
right medial malleolus and status post fracture of the fifth 
metatarsal of the right foot were continued.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Postoperative medial meniscectomy; left lateral 
subluxation of the left patella; and grade IV chondromalacia 
is manifested by no more than severe recurrent subluxation.

2.  Degenerative changes of the left patella are productive 
of limitation of extension to no more than 15 degrees.

3.  Postoperative proximal alignment of the right patella 
with medial reef and lateral release is manifested by no more 
than mild recurrent subluxation.

4.  Degenerative changes of the right knee with limitation of 
motion are productive of no more than slight functional 
impairment.

5.  Status post fracture of the right medial malleolus is 
manifested by no more than a moderate ankle disability.

6.  Status post fracture of the fifth metatarsal of the right 
foot is manifested by no more than mild foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for postoperative medial meniscectomy; left lateral 
subluxation of the left patella; and grade IV chondromalacia 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999).

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative changes of the left patella with 
limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5261 (1999).

3.  The criteria for an initial evaluation in excess of 10 
percent for postoperative proximal alignment of the right 
patella with medial reef and lateral release are not met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1999).

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative changes of the right knee with 
limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010 (1999).

5.  The criteria for an initial evaluation in excess of 10 
percent for status post fracture of the right medial 
malleolus are not met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).

6.  The criteria for an initial evaluation in excess of 10 
percent for status post fracture of the fifth metatarsal of 
the right foot are not met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses the 
appellant sustained an injury of the left knee in February 
1977.  She was diagnosed with a torn medial meniscus.  
Inpatient care consisted of excision for a torn medial 
meniscus.  In March 1980 she was hospitalized for proximal 
alignment of the right patella with medial reel and lateral 
release of the right knee.  Bilateral grade II chondromalacia 
was diagnosed in July 1992, at which time she underwent a 
partial medial meniscectomy of the left knee.  She sustained 
a fracture of her left ankle in May 1993, necessitating open 
reduction and internal fixation.

A February 1994 VA examination report shows the veteran 
reported having undergone both left knee and right knee 
surgeries while in service.  She complained of pain in both 
knees with swelling in the left knee.  She stated that she 
had fractured her right ankle in service, which had required 
open reduction and pin and plate placement.  She stated that 
she had pain in her right ankle.

Physical examination revealed scars on the surface of both 
knees.  The VA examiner stated that there was no evidence of 
deformity of the knees and some complaint of tenderness.  
Additionally, there was no swelling nor inflammation noted.  
Range of motion appeared normal.  The examiner stated that 
the appellant complained of pain and tenderness in the right 
ankle, but noted that there was no swelling.  There was 
slight limitation of motion of the ankle.  

The relevant diagnoses were postoperative status fracture of 
the right ankle with open reduction and a plate emplacement 
and postoperative status operation on both knees designed to 
stabilize the patella with subsequent operation on the left 
knee.

X-rays revealed arthritis in both knees.  X-rays of the right 
ankle revealed an old internally reduced and stabilized 
trauma of the right medial and lateral malleolus.

A September 1995 VA outpatient treatment record shows that 
the appellant reported that the pain in both of her knees had 
been getting progressively worse.  The examiner entered a 
diagnosis of chronic knee pain with acute exacerbation.

The appellant provided oral testimony before a Haring Officer 
at the RO in February 1996.  She testified that her left knee 
was deformed and unstable.  She stated that she had no 
lateral movement and was afraid of falling down.  She stated 
that walking up and down stairs was difficult, and that she 
could not do it without a handrail.  The appellant stated 
that as long as she took her medication, her left knee would 
swell only about two times per week, otherwise it would swell 
on a daily basis.

As to her right knee, she stated that she had instability.  
When asked to rate her pain on a scale from one to 10, with 
one being no pain and 10 being severe pain, the appellant 
stated that she would rate her left knee at a 9 and 10 and 
that she would rate her right knee at an 8 1/2.  She stated 
that she wore a brace on her left knee only on days that she 
knew she would be doing a lot of walking.  She characterized 
the instability of her knees as severe.  The appellant 
testified that she was told that both her knees would 
eventually have to be replaced, but that she was too young to 
have it done now.

As to her right ankle, she stated that the pain in her ankle 
would get worse as the day progressed.  She stated that she 
felt her ankle was unstable and that the pin that had been 
put in it had come loose.  As to her toe, she stated that she 
felt it was part of the "whole leg problem."


A July 1996 VA examination report shows the veteran related 
having undergone numerous procedures for her left knee, but 
minimal procedures for her right knee.  She stated that her 
problem was that her knee cap on her left knee would fall to 
the left side.

On physical examination the examiner stated that the 
appellant had full extension of both knees with flexion to 
between 110 and 115 degrees.  There was some tenderness 
around the left knee joint.  The examiner stated that there 
was some ligament subluxation or what appeared to be 
instability in the left knee.  The right knee was stable and 
nontender.  The examiner stated that, except for ligament 
stretching and subluxation, he did not detect any 
interference with the range of motion.  The diagnosis was 
degenerative disease of the left knee.

The December 1996 VA examination report shows the appellant 
relayed that she had more limitation of extension in the left 
leg and felt insecure and unstable.  She reported 
interference with walking because of her knees.

Physical examination revealed no swelling of the knee joints 
bilaterally and no problems as to the incisional scars.  The 
VA examiner stated that there was no subluxation, swelling, 
or tenderness in either knee joint.  The right knee had full 
extension and flexion between 140-145 degrees.  The left knee 
had extension limited to 10 degrees with flexion between 100-
105 degrees.

As to her right ankle, the examiner stated that the appellant 
had some discomfort at the time of the examination.  He 
stated that she had good range of motion in her ankle from 
the 0-degree position.  Dorsiflexion was 8-10 degrees, and 
plantar flexion was 40-50 degrees, with no particular 
tenderness on manipulation.  The examiner noted that the 
appellant complained of swelling in her ankle.  



The examiner stated that there was tenderness upon rotating 
the ankle medially and laterally, but felt that the range of 
motion was "suitable."  The examiner stated that he did not 
detect any abnormality in her ankle movements or foot 
movements, except for some pain on extreme stretching of the 
ligaments, which he stated was normal.

VA outpatient treatment reports dated from February 1996 to 
October 1997 reveal that the appellant complained of left 
knee pain.  In February 1996 she was noted to have full range 
of motion in the left knee, 5/5 motor strength, and no 
ligament instability.  The left knee was positive for 
crepitus.  By December 1996 it was noted that she had a 
20 percent loss of range of motion in the left knee.  She 
underwent a left knee scope in February 1997.  In March 1997 
a VA examiner stated that she had a 20 percent loss of range 
of motion in the left knee.  By April 1997 her range of 
motion had increased.

In August 1997 the appellant reported pain with stair 
climbing.  Examination of the left knee revealed crepitus.  
The VA examiner stated that the appellant's patella sublexed 
easily; however, the anterior cruciate ligament, posterior 
cruciate ligament, medial collateral ligament, and lateral 
cruciate ligament were all stable.  In October 1997 it was 
noted that the appellant had patella malalignment.

A January 1998 VA special orthopedic examination report shows 
the examiner noted the appellant had undergone arthroscopic 
examination in February 1997, that a Grade IV chondromalacia 
defect had been noted.  Physical examination of the right 
knee revealed a 15-centimeter (cm) scar, which was noted to 
be well healed.  The examiner stated that the patella was in 
line.  Range of motion of the right knee was 5 degrees to 
100 degrees.  Crepitance was noted during range of motion.  
The examiner stated that the appellant had pain and 
tenderness with palpation, but stated that she did not have 
any subluxation or any drawer signs.




Examination of the left knee revealed an increased amount of 
pain with palpation.  The examiner noted that the left knee 
had lateral subluxation of the patella to the lateral side.  
Range of motion of the left knee was 25 degrees to 
97 degrees.  He stated that the appellant had a 23-cm scar 
over the left knee.  The VA examiner stated that there was no 
swelling of either knee.

A March 1999 VA examination report shows the appellant stated 
that she was working as a customer service representative and 
that her job entailed mostly sitting.  She stated that by the 
end of the day she had fatigability in her knees.  She 
reported that she drove 20 miles to work and that, in 
general, she could drive up to two hours without stopping to 
stretch out her knees.  She reported weakness in both of her 
knees with the left being worse than the right.  She stated 
that she would fall regularly due to her left knee giving 
out.

The examiner stated that the appellant's service-connected 
disabilities had caused weakening of the lower extremities.  
He noted that she had come to the examination using a cane 
and limping.  He stated that when she had to walk around the 
room without the cane she appeared to be very unstable and 
had to hold onto the examining table.

The examiner stated that there was no involvement of the 
nerves, and that the appellant had normal sensation in the 
lower extremities.  He noted that there was no evidence of 
atrophy, but that there was evidence of weakness when she 
attempted to flex her legs.  Heel and toe walk could not be 
performed due to the instability of the knees.  Range of 
motion of the right knee was 4 degrees to 65 degrees.  The 
examiner noted that the appellant complained of pain with 
both flexion and extension.  There was mild crepitus present.  
The scar on the right knee was noted to be well healed.

As to the left knee, examination revealed range of motion of 
15 degrees to 60 degrees.  The examiner noted that the 
appellant complained of pain on both extension and flexion.  
There was mild swelling on the medial side of the left knee.  
The left patellar tendon was slightly dislocated over 
laterally as compared to the right patella.  The examiner 
stated that there was crepitus with range of motion.

Examination of the right ankle revealed no infections, 
redness, or decreased blood flow.  The examiner stated that 
the appellant could flex her ankle up to 73 degrees and 
extend downward to 55 degrees.  She could rotate the ankle 
outward to 15 degrees and inward to 25 degrees.  The examiner 
noted that the appellant had scars on her right ankle.  

Examination of the feet revealed normal pulses, normal skin 
color, normal temperature, and no signs of any peripheral 
edema.

The diagnoses were mild degenerative arthritic changes of the 
right and left knees; left lateral subluxation of the left 
patella with the degenerative joint disease and a grade IV 
chondromalacia as well; recurrent problems associated with 
the right patella; proximal alignment of the medial reef and 
lateral release; fracture of the fifth metatarsal of the 
right foot; and fracture of the right medial malleolus.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the appellant is technically not seeking 
an increased rating, since her appeal arises from the 
original assignment of the disability evaluations.  In a 
claim for a greater original evaluation after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 9-98 (August 14, 1998).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

In VAOGCPREC 23-97 (July 1, 1997), the General Counsel 
established that when a claimant has arthritis and is rated 
under instability of the knee, those two disabilities may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 or 5010 and Diagnostic Code 5257.  See also VAOPGCPREC 
9-98.

Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1999).  When, however, limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999). 

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1990).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1999).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).

Moderate residuals of a foot injury warrant a 10 percent 
evaluation; moderately severe residuals warrant a 20 percent 
evaluation; and severe residuals warrant a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the appellant's claims for 
entitlement to initial evaluations in excess of those 
assigned by the RO are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The appellant's assertions concerning the severity 
of her service-connected disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that her claims for higher evaluations are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the appellant has been given the opportunity 
to submit additional evidence, and she has been afforded the 
benefit of contemporaneous, comprehensive VA examinations.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Thus, the Board finds 
that consideration of the claimant's appeal is accordingly 
proper at this time.

Postoperative medial meniscectomy; left 
lateral subluxation of the left patella; 
and grade IV chondromalacia

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 30 percent based upon lateral 
instability or recurrent subluxation.  The evidence has 
established that the appellant has severe recurrent 
subluxation in her left knee.  Thus, a 30 percent evaluation 
was granted in the June 1999 supplemental statement of the 
case under Diagnostic Code 5257.  This is the maximum 
evaluation for that Diagnostic Code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Thus, the only way the appellant could receive an evaluation 
in excess of 30 percent for the left knee (other than based 
upon limited extension, which is rated separately) is if the 
appellant had ankylosis of the left knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1999).  The evidence has 
established that the left knee is not ankylosed, and thus an 
evaluation under Diagnostic Code 5256 is not appropriate.  
See id.

Additionally, the Board notes that the Court has held that 
DeLuca is not applicable to Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App 7, 11 (1996).  In that case, the 
Court stated the following:

With regard to the appellant's claim for 
a compensable rating for subluxation of 
the left knee, the [Board] evaluated the 
claim under D[iagnostic] C[ode] 5257.  
This D[iagnostic] C[ode] is not 
predicated on loss of range of motion, 
and thus §§ 4.40 and 4.45, with respect 
to pain, do not apply.

Id.  Thus an evaluation in excess of 30 percent for 
postoperative medial meniscectomy; left lateral subluxation 
of the left patella; and grade IV chondromalacia cannot be 
granted based upon the Court's holding in DeLuca.

The Board must address the scar on the appellant's left knee, 
as it has been addressed by VA examiners.  A 10 percent 
disability evaluation is warranted for superficial scars 
which are poorly nourished and have repeated ulcerations, or 
which are tender and painful on objective demonstration.  
Other scars are rated on the basis of limitation on function 
of the body part that they affect.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).  The appellant's 
scar on her left knee has been consistently reported as being 
well healed.  The appellant has not reported any complaints 
referable to the scar.  Thus, a separate evaluation for the 
scar on the left knee is not warranted.  See id.

The appellant is competent to report her symptoms.  To the 
extent that she stated that her left knee was worse than the 
initial 10 percent evaluation assigned, she was correct, and 
a 30 percent evaluation has been granted for the recurrent 
subluxation.  At the February 1996 RO hearing, she stated 
that she felt that her left knee disability was "severe."  
The 30 percent evaluation is in agreement with the 
appellant's assertion.

The appellant has not stated whether she is satisfied with 
this evaluation.  Regardless, the Board must assume that she 
is not.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

To the extent that she has implied that her postoperative 
medial meniscectomy; left lateral subluxation of the left 
patella; and grade IV chondromalacia is worse than the 
current 30 percent evaluation, the medical findings do not 
support her contentions.  As stated above, the clinical 
findings made by the VA examiners establish no more than a 
severe disability based upon lateral instability or recurrent 
subluxation.  The Board attaches far greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the appellant's statements, even if sworn, in support 
of a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against her claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).

Degenerative changes of the left patella with limitation of 
motion

The Board notes that the RO has granted a separate evaluation 
for the appellant's limitation of motion in the left knee in 
accordance with the General Counsel opinions, which were 
discussed above.  See VAOGCPREC 23-97; VAOPGCPREC 9-98.

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 20 percent based upon 
limitation of motion.  The evidence establishes the worsening 
of the appellant's limitation of motion of the left knee.  In 
February 1994, the range of motion of the left knee was 
reported as "normal."  In July 1996, it was 0 degrees to 
110-115 degrees.  The examiner noted that there was some 
tenderness around the left knee joint.  In December 1996, 
range of motion of the left knee was 10 degrees to 100-
105 degrees.  In February 1997, she underwent an arthroscope 
of the left knee.  By April 1997, her range of motion was 
noted to be increasing.

In January 1998, the range of motion of her left knee was 
25 degrees to 97 degrees.  Finally, in February 1999, the 
range of motion was 15 degrees to 60 degrees.  


The Board finds that such limitation of motion of the left 
knee warrants no more than a 20 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261.  The Board is aware 
that at the time of the January 1998 examination that the 
appellant's limitation of extension was 25 degrees.  Such 
limitation falls within the 30 and 40 percent evaluations 
under Diagnostic Code 5261.  See id.  However, the Board 
finds that the preponderance of the evidence has established 
that the appellant's limitation of extension is no more than 
15 degrees, which would warrant no more than a 20 percent 
evaluation.  See id.

Although the appellant has limitation of flexion as well, a 
separate evaluation cannot be assigned for limitation of 
extension and limitation of flexion, as that would be 
pyramiding.  See 38 C.F.R. § 4.14 (1999).

An evaluation in excess of 20 percent is not warranted.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca, 8 Vet. App. 202 (discussing 38 C.F.R. 
§§ 4.40, 4.45).  The appellant has reported weakness, more 
movement than normal, less movement than normal, excess 
fatigability, and incoordination, which have been 
substantiated by medical professionals.  The Board finds that 
the 20 percent evaluation assigned has contemplated the 
medical findings.

The preponderance of the evidence has established that the 
appellant's limitation of extension is 15 degrees.  Although 
it was reported to be 25 degrees in January 1998, the Board 
has already stated that the preponderance of the evidence has 
not confirmed such limitation.  Thus, an evaluation in excess 
of 20 percent under Diagnostic Code 5261 is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The appellant is competent to report her symptoms.  To the 
extent that she stated that her left knee, as to limitation 
of motion, was worse than the initial evaluation assigned, 
she was correct, and a separate 20 percent evaluation has 
been granted based upon limitation of motion.

The appellant has not stated whether she is satisfied with 
this evaluation.  Regardless, the Board must assume that she 
is not.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

To the extent that she has implied that her degenerative 
changes of the left patella with limitation of motion are 
worse than the current 20 percent evaluation, the medical 
findings do not support her contentions.  As stated above, 
the clinical findings made by the VA examiners establish no 
more than a 20 percent evaluation for limitation of 
extension.  The Board attaches far greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the appellant's statements, even if sworn, in support 
of a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against her claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).

Postoperative proximal alignment of the 
right patella with medial reef and 
lateral release

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent based upon lateral 
instability or recurrent subluxation.  In July 1996 the 
examiner stated that the appellant's right knee was stable.  
In December 1996,\ the examiner stated that the appellant's 
right knee revealed no subluxation.  In January 1998 the 
examiner noted that the appellant's patella in the right knee 
was in line and that there was no evidence of subluxation or 
any drawer signs.  The Board finds that the above-described 
evidence is indicative of no more than slight lateral 
instability or recurrent subluxation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.



An evaluation in excess of 10 percent is not warranted.  The 
evidence has not established that the appellant has any more 
than slight lateral instability or recurrent subluxation.  As 
reported above, the clinical findings of the right knee 
revealed a stable joint without subluxation or any drawer 
signs.  Thus, no more than a 10 percent evaluation is 
warranted for the right knee based upon lateral instability 
or recurrent subluxation.  See id.  

Additionally, as addressed above, the Court's holding in 
DeLuca is not applicable to Diagnostic Code 5257.  See 
Johnson, 9 Vet. App at 11.

The Board must address the scar on the appellant's right 
knee, as it has been addressed by VA examiners.  A 10 percent 
disability evaluation is warranted for superficial scars 
which are poorly nourished and have repeated ulcerations, or 
which are tender and painful on objective demonstration.  
Other scars are rated on the basis of limitation on function 
of the body part that they affect.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).  The appellant's 
scar on her right knee has been consistently reported as well 
healed.  The appellant has not reported any complaints as to 
the scar.  Thus, a separate evaluation for the scar on the 
right knee is not warranted.  See id.

The appellant is competent to report her symptoms.  To the 
extent that she stated that her right knee was worse than the 
initial evaluation assigned, she was correct in that separate 
evaluations were assigned for the recurrent subluxation of 
the right knee and the limitation of motion.  

The appellant has not stated whether she is satisfied with 
this evaluation.  Regardless, the Board must assume that she 
is not.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

To the extent that she has implied that her postoperative 
proximal alignment of the right patella with medial reef and 
lateral release is worse than the current 10 percent 
evaluation as to recurrent subluxation, the medical findings 
do not support her contentions.  As stated above, the 
clinical findings made by the VA examiners establish no more 
than a slight disability based upon lateral instability or 
recurrent subluxation.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
her claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).

Degenerative changes of the right knee with limitation of 
motion

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for limitation of 
motion.  In February 1994, range of motion of the right knee 
was reported as normal.  In July 1996, the range of motion of 
the right knee was 0 degrees to 110-115 degrees.  In December 
1996, the veteran had full extension and flexion to between 
140-145 degrees.  In January 1998, range of motion of the 
right knee was 5 degrees to 100 degrees.  Finally, in March 
1999, range of motion of the right knee was 4 degrees to 
65 degrees.  Such ranges of motion are noncompensable under 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

However, as stated under Diagnostic Code 5010, when 
limitation of motion of the specific joint or joints is 
noncompensable under the Diagnostic Codes that contemplate 
limitation of motion, an evaluation of 10 percent is to be 
combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010; see 
also VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Thus, the RO 
appropriately assigned a separate 10 percent evaluation for 
the appellant's limitation of motion of the right knee.

An evaluation in excess of 10 percent for limitation of 
motion of the right knee is not warranted.  An increased 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca, 8 Vet. App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).

The appellant has reported weakness, more movement than 
normal, less movement than normal, excess fatigability, and 
incoordination, which have been substantiated by medical 
professionals.  The appellant's complaints as to her right 
knee are significantly less than those of her left knee.  She 
clearly has better range of motion in the right knee.  The 
evidence has established that the appellant's right knee has 
no more than slight functional impairment with respect to her 
limitation of motion.

However, neither the appellant nor the examiners have 
identified functional impairment which is more than that 
contemplated by the current 10 percent evaluation.  In order 
to warrant an evaluation in excess of 10 percent there must 
be the actual or functional equivalent of limitation of 
flexion to 30 degrees or the actual or functional equivalent 
of limitation of extension to 15 degrees.  As stated above, 
the appellant's limitation of motion of the right knee has 
been, at worst, 5 degrees to 65 degrees.  The preponderance 
of the evidence reflects that there is no more than the 
functional equivalent of minimal limitation of motion.

The appellant is competent to report her symptoms.  To the 
extent that she stated that her right knee was worse than the 
initial evaluation assigned, she was correct in that separate 
evaluations were assigned for the recurrent subluxation of 
the right knee and the limitation of motion.  

The appellant has not stated whether she is satisfied with 
this evaluation.  Regardless, the Board must assume that she 
is not.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  


To the extent that she has implied that her degenerative 
changes of the right knee with limitation of motion is worse 
than the current 10 percent evaluation, the medical findings 
do not support her contentions.  As stated above, the 
clinical findings made by the VA examiners establish no more 
than mild limitation of motion of the right knee.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  To this extent, the preponderance of 
the evidence is against her claim, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b) (West 1991).

Status post fracture of the right medial malleolus

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent, because there is 
no evidence that the ankle is ankylosed.  Accordingly, 
application of Diagnostic Code 5270 is not appropriate.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999).

In February 1994 the appellant complained of pain and 
tenderness in the right ankle.  The examiner noted that there 
was no swelling in the area.  X-rays taken of the ankle did 
not reveal arthritis.  In July 1996 the examiner stated that 
the range of motion in the appellant's ankle was "good."  
Dorsiflexion was 8-10 degrees, and plantar flexion was 40-
50 degrees with no particular tenderness on manipulation.  
The examiner noted that there was tenderness upon rotating 
the ankle, but that there was no abnormality in the movement.  
In March 1999, the examiner stated that the appellant had 
flexion to 73 degrees and extended downward to 55 degrees.  
The ankle could be rotated outward to 15 degrees and inward 
to 25 degrees.  The Board finds that such findings are 
indicative of no more than a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271.

An evaluation in excess of 10 percent is not warranted.  A 
10 percent disability evaluation under Diagnostic Code 5271 
contemplates moderate limited motion of the ankle.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  There has been no 
clinical evidence that the appellant has marked limited 
motion in the ankle which would warrant a 20 percent under 
this code.  See id.  No examiner has reported marked limited 
motion in the ankle.

Additionally, in making the determination that the 
appellant's status post fracture of the right medial 
malleolus is no more than 10 percent disabling, the Board has 
specifically considered the guidance of DeLuca, 8 Vet. App. 
202.  The appellant has reported pain, which has been 
documented by VA examiners.  In March 1999 the VA examiner 
stated that the appellant had weakness in her lower 
extremities.  The appellant has less movement than normal 
around her right ankle.  However, even considering pain, 
weakness, incoordination and excess fatigability, the 
appellant's disability of the right ankle does not 
approximate the criteria for an evaluation in excess of 10 
percent based on functional loss.  See 38 C.F.R. §§ 4.40, 
4.45.

The Board must address the scars on the appellant's right 
ankle, as they have been addressed by VA examiners.  A 10 
percent disability evaluation is warranted for superficial 
scars which are poorly nourished and have repeated 
ulcerations, or which are tender and painful on objective 
demonstration.  Other scars are rated on the basis of the 
limitation on function of the body part that they affect.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  No 
medical professional has stated that the scars are poorly 
nourished, tender and painful, or limit the function of her 
ankle.  The appellant has not reported any complaints as to 
the scars.  Thus, separate evaluations for the scars on the 
right ankle are not warranted.  See id.

The appellant is competent to report her symptoms.  To the 
extent that she stated that her right ankle was worse than 
the initial noncompensable evaluation assigned, she was 
correct, and a 10 percent evaluation has been granted for 
moderate limited motion.

The appellant has not stated whether she is satisfied with 
this evaluation.  Regardless, the Board must assume that she 
is not.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

To the extent that she has implied that her status post 
fracture of the right medial malleolus is worse than the 
current 10 percent evaluation, the medical findings do not 
support her contentions.  As stated above, the clinical 
findings made by the VA examiners establish no more than a 
moderate limited motion of the ankle joint.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
appellant's statements, even if sworn, in support of a claim 
for monetary benefits.  To this extent, the preponderance of 
the evidence is against her claim, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b) (West 1991).

Status post fracture of the fifth metatarsal of the right 
foot

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent.  The symptoms 
associated with the appellant's status post fracture of the 
fifth metatarsal of the right foot have been minimal.  The 
fracture is of the fifth toe.  An amputation of the last toe 
without the metatarsal involvement would not warrant even a 
compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5172 (1999).  Examination of the appellant's foot in 
March 1999 revealed normal pulses, normal skin color, and 
normal skin temperature.  The examiner noted that there was 
no peripheral edema.  The evidence establishes that the 
status post fracture of the fifth metatarsal of the right 
foot is no more than 10 percent disabling.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

An evaluation in excess of 10 percent is not warranted, as 
the evidence has not shown that the appellant's fifth toe 
approximates amputation of the toe with removal of metatarsal 
head as to warrant a 20 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5272.  

Considering the appellant's claim under Diagnostic Code 5284, 
it must be noted that the appellant does not have a foot 
injury; she has a toe injury.  If rated on par with a foot 
injury, the disorder would be no more than slight.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5284.

Additionally, in making the determination that the 
appellant's status post fracture of the fifth metatarsal of 
the right foot is no more than 10 percent disabling, the 
Board has specifically considered the guidance of DeLuca, 8 
Vet. App. 202.  The Board notes that in VAOPGCPREC 9-98, the 
General Counsel addressed Diagnostic Code 5284 and whether 
the application of 38 C.F.R. §§ 4.40 and 4.45 was appropriate 
when a disability had been evaluated under that Diagnostic 
Code.  The General Counsel held that such should be 
determined on a case-by-case basis, depending on the nature 
of the foot injury.  See id.

Here, the appellant's service-connected disability is based 
on a past fracture of the small toe.  The Board finds that 
limitation of motion is not contemplated as to her particular 
service-connected disability.  The Rating Schedule does not 
provide Diagnostic Codes that address limitation of motion of 
the toes.  Therefore, the Board has determined that the 
analysis in DeLuca does not apply to this particular claim.  
See Johnson, 9 Vet. App. 7.

The appellant is competent to report her symptoms.  To the 
extent that she stated that her status post fracture of the 
fifth metatarsal of the right foot was worse than the initial 
noncompensable evaluation assigned, she was correct, and a 
10 percent evaluation has been granted.

The appellant has not stated whether she is satisfied with 
this evaluation.  Regardless, the Board must assume that she 
is not.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

To the extent that she has implied that her status post 
fracture of the fifth metatarsal of the right foot is worse 
than the current 10 percent evaluation, the medical findings 
do not support her contentions.  As stated above, the 
clinical findings made by the VA examiners establish no more 
than a mild foot injury.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
To this extent, the preponderance of the evidence is against 
her claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 1991).

Additional Matters

As the Board noted earlier, the current appeal involves the 
initial evaluations assigned for the appellant's bilateral 
knee and right foot disabilities.  When such is the case, 
specific evaluations may be assigned for separate periods of 
time, a practice known as "staged" ratings.  See Fenderson, 
supra.  In view of the general denial of the claims on 
appeal, the Board finds no basis upon which predicate 
assignment of staged ratings for any of the disabilities at 
issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
evaluations in excess of those assigned for the knees and 
right foot.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO fully discussed the 
criteria for assignment of an extraschedular evaluation for 
the disabilities at issue, and determined that no such 
extraschedular evaluation was warranted for any of the 
subject disabilities at issue.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
service-connected disabilities at issue have not required 
frequent hospitalization and have not been shown to have 
markedly interfered with the veteran's ability to work.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
knees and right foot disabilities.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for postoperative medial meniscectomy; left lateral 
subluxation of the left patella; and grade IV chondromalacia 
is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative changes of the left patella with limitation 
of motion is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative proximal alignment of the right patella 
with medial reef and lateral release is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the right knee with limitation of 
motion is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for status post fracture of the right medial malleolus is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for status post fracture of the fifth metatarsal of the right 
foot is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 31 -



- 1 -


